Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office Action is in response to arguments and amendments filed on 7/22/2021. The following is the status of claims: claims 1, 15, and 20 have been amended. 
Thus, claims 1-20 are currently pending for examination.

Response to Arguments
Applicant's arguments, filed on 7/22/2021, with respect to the pending amended claims have been fully considered and are persuasive, and as a result the amendments to the claims overcome the previous rejection(s).

REASONS FOR ALLOWANCE
Claims 1-20 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
With respect to the independent claims 1, 15, and 20, the claimed features in
independent claim 1 (and substantially similar independent claim 15 and claim 20):

“generating an execution plan indicating a plurality of unit of work lists based at
least in part on dependencies between the units of work, wherein at least one unit of
work list comprises one or more units of work and at least one unit of work comprises
at least a portion of instructions for an online analytic processing (OLAP) analytic query and
build cluster (AQBC) to build an OLAP dataset, the dependencies indicating one or
more prerequisite units of work to complete before one or more dependent units of work;

list according to an order of the execution plan, the order of the execution plan based at least
in part on the one or more prerequisite units of work, and wherein the AOBC is configured
to implement a data extraction process to build the OLAP dataset;
receiving, from the AQBC, one or more responses indicating completion of the
one or more first units of work;
determining completion of all units of work comprised in the first unit of work list
based at least in part on receiving the one or more responses; and
dispatching one or more second units of work for a second unit of work list to the
AQBC based at least in part on the determined completion and according to the order of the
execution plan.”;

in conjunction with other elements of the independent claims are not suggested,
anticipated or found to be obvious over the prior art made of record. The dependent
claims, being definite, further limiting, and fully enabled by the specification are also
allowed.
The closest prior art:
Abadi et al., US Pub. No. 2014/0108861, teaches an improved method for performing distributed execution of database queries includes a query server that receives a query
to be executed on a database, forms a query plan based on the query, assigns tasks to task slots on a plurality of worker nodes in a cluster, and, upon receipt of a notification that a
task has completed on a worker node, immediately assigns an unassigned task to a free task slot on that worker node, such that the task may begin executing on that worker node substantially immediately thereafter. The task slots on worker nodes include pools of resources that run tasks without startup overhead;



In reaching the conclusion of allowance, the examiner interprets the claims in light of the specification. The examiner takes notice of the specification dated 11/20/2019, with particular attention to paragraphs 0047-0049; and the examiner also found figures 5 and 6 helpful in understanding how the method operates as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        9/9/2021